Citation Nr: 0321019	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  03-04 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to December 11, 2001, 
for a grant of nonservice-connected disability pension.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January to July 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2002, a 
statement of the case was issued in November 2002, and a 
substantive appeal was received in January 2003.  


FINDINGS OF FACT

1.	By way of a February 2002 rating decision, the RO granted 
entitlement to nonservice-connected disability pension, 
effective, December 11, 2001.

2.	The RO received the veteran's claim for pension on August 
24, 2000;  there is no previous communication or 
correspondence from the veteran or other document that may 
be construed as an informal claim for entitlement to 
pension.

3.	Medical evidence of record as of the date of the claim 
demonstrated that the veteran suffered from diabetes and 
hypertension that resulted in an inability to engage in 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of August 
24, 2000, for the grant of entitlement to pension have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The Board acknowledges that the claimant has not been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an earlier effective 
date for the grant of entitlement to pension nor the 
information and evidence necessary to warrant entitlement to 
the benefit.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  However, the Board finds that the veteran has not 
been prejudiced by the lack of notice in light of the 
favorable decision below.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, VA medical records and private medical records.  
Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

For pension claims received on or after October 1, 1984, the 
earliest effective date is the date of receipt of a claim 
therefor, unless (1) the veteran's claim is received within 
one year from the date he or she became permanently and 
totally disabled, (2) a claim for a retroactive award is 
filed, see 38 C.F.R. § 3.151(b), and (3) it is established 
that a physical or mental disability not the result of 
willful misconduct prevented the veteran from filing a claim 
for at least 30 days immediately following the date on which 
the veteran became permanently and totally disabled.  
38 U.S.C.A. § 5010(b)(3); 38 C.F.R. § 3.400(b)(ii).

As noted above, the veteran's claim for entitlement to 
pension was received by the RO on August 24, 2000.  The RO 
granted the veteran's pension effective December 11, 2001, 
the date the veteran underwent a VA examination.  However, 
the evidence of record (although not clearly legible) 
suggests that as of the date of his claim the veteran was 
being treated for diabetes and hypertension, the same two 
disorders which were noted at the time of a December 11, 
2001, VA examination and cited by the RO as the basis for a 
finding of permanent and total disability.  Resolving all 
reasonable doubt in the veteran's favor, the Board therefore 
finds that an effective date of August 24, 2000, is 
warranted.  

However, there is no basis for entitlement to an even earlier 
effective date.   In the instant case there is no record of 
the veteran making a claim for retroactive payment.  Thus, 
the proper effective date for the veteran's claim for 
entitlement to pension is the date of receipt of his claim - 
August 24, 2000.


ORDER

Entitlement to an effective date of August 24, 2000, for 
nonservice-connected disability pension is warranted.  To 
this extent, the appeal is granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

